DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. 20130276801 A1 (hereinafter Byrd).
Regarding claim 1, Byrd discloses methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract).  Byrd discloses that the tobacco may be bleached tobacco material (¶4).  The method for bleaching is described in detail (¶55).  Byrd further discloses that guar gum may be used as a natural binder material (¶38).
Regarding claim 11, Byrd discloses the smokeless tobacco composition according to claim 1 as discussed above.  Byrd further discloses wherein the composition is an oral smokeless tobacco composition (¶19, ¶41, ¶43).
Regarding claim 12, Byrd discloses the smokeless tobacco composition according to claim 11 as discussed above.  Byrd further discloses, wherein the oral smokeless tobacco composition is chewing tobacco, oral dry snuff, hard snuff or moist snuff such as snus (¶2, ¶19, ¶41, ¶43).
Regarding claim 13, Byrd discloses the smokeless tobacco composition according to claim 11 as discussed above.  Byrd further discloses, wherein the composition contains an alginate composition, distributed in the product and comprising at least water, alginate and an added substance intended to be released from the product when said product is used, said alginate composition containing an alginate matrix that retains at least a major proportion of the added substance so long as the matrix is intact, and the alginate matrix being formed so as to disintegrate and/or dissolve in the chemical and physical environment that exists in a user's mouth (¶28, ¶32, ¶38, ¶41).
Regarding claim 14, Byrd discloses the smokeless tobacco composition according to claim 11 as discussed above.  Byrd further discloses, wherein the composition is chewing tobacco comprising a gum base (¶38).
Regarding claim 15, Byrd discloses the smokeless tobacco composition according to claim 14 as discussed above.  Byrd further discloses where the gum base is chosen among commercial chewing gum bases, bubble gum bases, and natural gum base materials (¶38).
Regarding claim 16, Byrd discloses methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product.  Byrd discloses a method for bleaching in detail (¶55).  Byrd further discloses 
Regarding claim 17, Byrd discloses the process according to claim 16 as discussed above.  Byrd further discloses, (i) treating unbleached tobacco material at an acidic pH and at a temperature range of from about 70° C. to about 180° C. with an aqueous solution of comprising sulfite ion (¶9, ¶10, ¶12, ¶73), (ii) defibrating the tobacco material from (i) (¶90, ¶121); and (iii) treating the defibrated tobacco material from (ii) with an effective amount of a bleaching agent at a temperature range of from about 60° C. to about 90° C (¶121).
Regarding claim 18, Byrd discloses the smokeless tobacco composition obtained or obtainable by the process according to claim 16 for the reasons stated above in the rejection of claims 1 and 16.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd.
Regarding claim 2, Byrd discloses the smokeless tobacco composition according to claim 1 as discussed above.  Byrd does not explicitly disclose wherein the bleached tobacco material is present in an amount of from about 0.001% to about 15% by weight of the smokeless tobacco composition.  Byrd discloses that the weight of the tobacco material in the final composition is at least about 10 percent (¶25).  Since Byrd teaches that the tobacco material is bleached throughout, the percentage of the final composition is a percentage of bleached tobacco that is within the range disclosed.  
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 3, Byrd discloses the smokeless tobacco composition according to claim 1 as discussed above.  Byrd does not explicitly disclose wherein the bleached tobacco material is present in an amount of from about 0.01% to about 10% by weight of the smokeless tobacco composition.  Byrd discloses that the weight of the tobacco material in the final composition is at least about 10 percent (¶25).  Since Byrd teaches that the tobacco material is 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 4, Byrd discloses the smokeless tobacco composition according to claim 1 as discussed above.  Byrd does not explicitly disclose wherein the guar gum is present in an amount of from about 0.1% to about 15% by weight of the smokeless tobacco composition.  Byrd discloses that binders or a combination of binders can make up from 5% to 40% or the tobacco composition (¶37).  Byrd further discloses that the natural gum, such as guar gum, can be present as 15% to 25% of this binder.  Therefore the guar gum as a percentage of the binders with within the disclosed range.  
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari
Regarding claim 5, Byrd discloses the smokeless tobacco composition according to claim 1 as discussed above.  Byrd does not explicitly disclose, wherein the guar gum is present in an amount of from about 1% to about 10% by weight of the smokeless tobacco composition.  Byrd discloses that binders or a combination of binders can make up from 5% to 40% or the tobacco composition (¶37).  Byrd further discloses that the natural gum, such as guar gum, can be present as 15% to 25% of this binder.  .  Therefore the guar gum as a percentage of the binders with within the disclosed range.  
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 6, Byrd discloses the smokeless tobacco composition according to claim 1 as discussed above.  Byrd does not explicitly disclose, wherein the bleached tobacco material comprises less than about 4 weight-% fermentable carbohydrates, calculated on the dry total weight of the bleached tobacco material (¶21).  Byrd discloses that the smokeless tobacco product may have sugars such as fructose, glucose, and sucrose which are defined in the specification of the present application as fermentable carbohydrates.  Byrd discloses that these substances may be in the product from about 1 percent to about 15 percent.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 7, Byrd discloses the smokeless tobacco composition according to claim 1 as discussed above.  Byrd does not explicitly disclose wherein the bleached tobacco material comprises less than about 1 weight-% fermentable carbohydrates, calculated on the dry total weight of the bleached tobacco material.  Byrd discloses that the smokeless tobacco product may have sugars such as fructose, glucose, and sucrose which are defined in the specification of the present application as fermentable carbohydrates.  Byrd discloses that these substances may be in the product from about 1 percent to about 15 percent.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Byrd as applied to claim 1 above, and further in view of US Patent App. 20170020183-A1 (hereinafter Bjorkholm).
Regarding claim 8, Byrd discloses the smokeless tobacco composition according claim 1 as discussed above.  Byrd does not explicitly disclose wherein the bleached tobacco material has an ISO brightness that is not less than about 60.  
Byrd discloses that the tobacco pulp should have a brightness of at least about 83% up to 88% (¶5, ¶13).  Byrd further discloses that oxidizing the tobacco product with hydrogen peroxide may be desirable to increase the brightness and remove lignin (¶80).  Byrd also discloses the use of ISO testing standards to achieve brightness conditions greater than 80% (¶99).   Byrd discloses in example 9 (¶127-¶131) a method where the bleaching process achieves and ISO final brightness of 86.7%.  The specific ISO standard is not explicitly disclosed in Byrd, but Byrd does disclose a desire to achieve an ISO brightness vis-à-vis example 9.
Bjorkholm teaches an oral smokeless tobacco product composition with bleached tobacco raw material and an ISO brightness of not less than about 60 (Abstract, Claim 1).  Bjorkholm teaches that the preparation is to provide a tobacco raw material with “desirable properties as is associated with tobacco fermentation, such as enhanced smell and taste, while not being burdened by the undesired side effects of tobacco fermentation” (¶11).   Specifically Bjorkholm teaches one embodiment where, “the bleached tobacco raw material obtained or obtainable by the inventive process has an ISO brightness that is not less than about 60, specifically not less than about 70, and more specifically not less than about 80, as measured according to ISO 2470:1999.” (¶136). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrd to achieve wherein the bleached tobacco material has an ISO brightness that is not less than about 60 as taught in Bjorkholm.   A person of ordinary skill in the art desiring to achieve an ISO brightness standard in an oral smokeless tobacco would use the ISO method and range taught in Bjorkholm.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd as applied to claim 1 above, and further in view of US Patent App 20130206153-A1 (hereinafter Beeson).
Regarding claim 9, Byrd discloses the smokeless tobacco composition according claim 1 as discussed above.  Byrd does not explicitly disclose wherein the smokeless tobacco composition comprises water in an amount of from about 40% to about 60% by weight of the smokeless tobacco composition.
Beeson teaches a method of preparing a whitened tobacco material (Abstract).  Beeson teaches controlling the moisture content of the final product to a desired level for the consumer (¶81).   Specifically the moisture content is less than about 55% and can be even down to 20%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrd to achieve wherein the smokeless tobacco composition comprises water in an amount of from about 40% to about 60% by weight of the smokeless tobacco composition.  A person of ordinary skill in the art would desire to control the moisture content to ensure enjoyment of the smokeless tobacco product by the consumer.  Both Byrd and Beeson describe methods for dewatering the tobacco product.  It is obvious to control the moisture with the dewatering techniques to yield predictable results of final water content in a range of 40% to 60%.
Regarding claim 10, Byrd discloses the smokeless tobacco composition according claim 1 as discussed above.  Byrd does not explicitly disclose wherein the smokeless tobacco composition comprises nicotine in addition to any nicotine naturally present in the tobacco material.
Beeson teaches a method of preparing a whitened tobacco material (Abstract).  Beeson teaches that the whitened tobacco pulp can be further combined with a clarified extract.  This clarified extract may have additional nicotine beyond what is present in the whitened pulp (¶65).  Beeson concludes this paragraph by teaching, “the amount of extract is adjusted so as to achieve a desired amount of certain tobacco components and/or a desired amount of moisture content in the final product.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byrd to achieve wherein the smokeless tobacco composition comprises nicotine in addition to any nicotine naturally present in the tobacco material as taught in Beeson.  Beeson teaches that additional tobacco components can be added to the whitened tobacco product including concentrated nicotine.  A person of ordinary skill in the art desiring to add additional nicotine to the final product would obviously incorporate the method taught in Beeson with predictable results of additional nicotine in the final product.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                 

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747